        Case 6:21-cv-00982-MK        Document 1      Filed 06/30/21   Page 1 of 29



Timothy S. DeJong, OSB No. 940662
tdejong@stollberne.com
Cody Berne, OSB No. 142797
cberne@stollberne.com
STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
209 SW Oak Street, Suite 500
Portland, OR 97204
Telephone: (503) 227-1600
Facsimile: (503) 227-6840

Brian J. Robbins, pro hac vice app. forthcoming
brobbins@robbinsllp.com
Stephen J. Oddo, pro hac vice app. forthcoming
soddo@robbinsllp.com
Eric M. Carrino, pro hac vice app. forthcoming
ecarrino@robbinsllp.com
ROBBINS LLP
5040 Shoreham Place
San Diego, CA 92122
Telephone: (619) 525-3990
Facsimile: (619) 525-3991
Attorneys for Plaintiff



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    EUGENE DIVISION

REYNOLD LAGUERRE, Derivatively on                 Case No. 6:21-cv-00982
behalf of ARCIMOTO, INC.,
                     Plaintiff,                   VERIFIED STOCKHOLDER
       v.                                         DERIVATIVE COMPLAINT FOR
                                                  BREACH OF FIDUCIARY DUTY,
MARK D. FROHNMAYER, individually;                 WASTE OF CORPORATE ASSETS,
TERRY L. BECKER, individually; DOUGLAS            AND UNJUST ENRICHMENT
M. CAMPOLI, individually; JOSHUA S.
SCHERER, individually; JESSE G. EISLER,           DEMAND FOR JURY TRIAL
individually; NANCY E. CALDERON,
individually; and JEFF CURL, individually,
                     Defendants,
       -and-
ARCIMOTO, INC. an Oregon Corporation,

                     Nominal Defendant.
          Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 2 of 29




        Plaintiff, by his attorneys, submits this Stockholder Derivative Complaint for Breach of

Fiduciary Duty, Waste of Corporate Assets, and Unjust Enrichment. Plaintiff alleges the

following on information and belief, except as to the allegations specifically pertaining to

plaintiff which are based on personal knowledge. This complaint is also based on the

investigation of plaintiff's counsel, which included, among other things, a review of public

filings with the U.S. Securities and Exchange Commission ("SEC") and a review of news

reports, press releases, and other publicly available sources.

                        NATURE AND SUMMARY OF THE ACTION

        1.      This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant Arcimoto, Inc. ("Arcimoto" or the "Company") against certain of its officers and

directors for breach of fiduciary duty, waste of corporate assets, unjust enrichment, and

violations of law. These wrongs resulted in tens of millions of dollars in damages to Arcimoto's

reputation, goodwill, and standing in the business community. Moreover, these actions have

exposed Arcimoto to tens of millions of dollars in potential liability for violations of state and

federal law.

        2.      Arcimoto designs, develops, manufactures, sells, and rents three-wheeled electric

vehicles in the United States. Its flagship product is the Fun Utility Vehicle® ("FUV"), an

electric utility vehicle with three wheels that purports to deliver a thrilling ride experience for

two passengers. Arcimoto also produces four other vehicles: the Deliverator®, the Rapid

Responder™, the Cameo™, and the Arcimoto Roadster.

        3.      Between 2018 and 2020, Arcimoto regularly issued press releases propping up the

Company's preorders for FUVs and announcing lucrative relationships and pilot programs with

various entities.

Page 1 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                   STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                           209 S.W. OAK STREET, SUITE 500
                                              PORTLAND, OREGON 97204
                                         TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK             Document 1             Filed 06/30/21   Page 3 of 29




       4.      This is a stockholder derivative action brought by plaintiff. On March 23, 2021,

before markets opened, Bonitas Research LLC published a report (the "Bonitas Report")

revealing that Arcimoto had misled the investing public with regard to its preorders and number

of vehicles actually delivered. Although Arcimoto had announced that it had received 422

preorders for FUVs in various press releases, it had actually only delivered nineteen vehicles.

The Bonitas Report also disclosed that several of the preorders had come from undisclosed

related parties and that Arcimoto had "concealed safety concerns from customers and investors."

       5.      In the wake of the March 23, 2021 disclosure, Arcimoto's stock plunged more

than 16% over two days, or $2.72 per share, to close at $14.05 per share on March 24, 2021,

erasing over $97 million in market capitalization.

       6.      Further, as a direct result of this unlawful course of conduct, Arcimoto is now the

subject of a federal securities class action lawsuit filed in the U.S. District Court for the Eastern

District of New York on behalf of investors who purchased Arcimoto's shares.

                                 JURISDICTION AND VENUE

       7.      Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the

parties exists and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       8.      This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this

District, or is an individual who has sufficient minimum contacts with this District to render the

exercise of jurisdiction by the District courts permissible under traditional notions of fair play

and substantial justice.

       9.      Venue is proper in this Court in accordance with 28 U.S.C. §1391 because:

(i) Arcimoto maintains its principal place of business in this District; (ii) one or more of the

Page 2 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                   STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                           209 S.W. OAK STREET, SUITE 500
                                              PORTLAND, OREGON 97204
                                         TEL. (503) 227-1600 FAX (503) 227-6840
            Case 6:21-cv-00982-MK          Document 1             Filed 06/30/21   Page 4 of 29




defendants either resides in or maintains executive offices in this District; (iii) a substantial

portion of the transactions and wrongs complained of herein, including the defendants' primary

participation in the wrongful acts detailed herein, and aiding and abetting and conspiracy in

violation of fiduciary duties owed to Arcimoto, occurred in this District; and (iv) defendants

have received substantial compensation in this District by doing business here and engaging in

numerous activities that had an effect in this District.

                                            THE PARTIES

Plaintiff

       10.      Plaintiff Reynold Laguerre was a stockholder of Arcimoto at the time of the

wrongdoing complained of, has continuously been a stockholder since that time, and is a current

Arcimoto stockholder. Plaintiff is a citizen of Pennsylvania.

Nominal Defendant

       11.      Nominal defendant Arcimoto is an Oregon corporation with principal executive

offices located at 2034 West 2nd Avenue, Eugene, Oregon. Accordingly, Arcimoto is a citizen

of Oregon. Arcimoto designs, develops, manufactures, and sells fully electric vehicles that are

lightweight, affordable, and environmentally efficient. The Company has introduced five vehicle

products: the FUV, the Deliverator, the Rapid Responder, the Cameo, and the Arcimoto

Roadster. As of December 31, 2020, the Company had approximately 132 full-time employees.

Defendants

       12.      Defendant Mark D. Frohnmayer ("Frohnmayer") is Arcimoto's Chief Executive

Officer, President, Chairman of the Board of Directors (the "Board") and a director and has been

since November 2007. Defendant Frohnmayer founded Arcimoto in November 2007.

Defendant Frohnmayer is named as a defendant in a related securities action that alleges he

Page 3 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                   STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                           209 S.W. OAK STREET, SUITE 500
                                              PORTLAND, OREGON 97204
                                         TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21        Page 5 of 29




violated sections 10(b) and 20(a) of the Securities Exchange Act of 1934. Defendant

Frohnmayer knowingly, recklessly, or with gross negligence made improper statements in the

Company's press releases and public filings concerning the Company's: (i) preorders and

delivery of vehicles; (ii) relationships between Arcimoto and related-party entities; and (iii)

safety concerns related to the FUV. Arcimoto paid defendant Frohnmayer the following

compensation as an executive:

                                              Stock              All Other
                  Year       Salary          Awards            Compensation          Total
                  2020      $97,708         $355,946                 -             $453,654
                  2019      $36,468             -                $19,376            $55,844
                  2018      $59,584             -                    -              $59,584

Defendant Frohnmayer is a citizen of Oregon.

       13.     Defendant Terry L. Becker ("Becker") is Arcimoto's Chief Operating Officer and

has been since September 2017, and a director and has been since May 2015. Defendant Becker

was a member of Arcimoto's Audit Committee in at least April 2018. Defendant Becker

knowingly, recklessly, or with gross negligence made improper statements in the Company's

press releases and public filings concerning the Company's: (i) preorders and delivery of

vehicles; (ii) relationships between Arcimoto and related-party entities; and (iii) safety concerns

related to the FUV. Arcimoto paid defendant Becker the following compensation as an

executive:

                                                         Option
                          Year         Salary            Awards               Total
                          2020        $152,149              -               $152,149
                          2019        $135,000           $37,308            $172,308
                          2018        $135,000           $34,453            $169,453

Defendant Beck is a citizen of Oregon.



Page 4 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21        Page 6 of 29




       14.     Defendant Douglas M. Campoli ("Campoli") is Arcimoto's Chief Financial

Officer and Treasurer and has been since June 2015. Defendant Campoli also served as

Arcimoto's Secretary from June 2015 to October 2020. Defendant Campoli is named as a

defendant in a related securities action that alleges he violated sections 10(b) and 20(a) of the

Securities Exchange Act of 1934. Defendant Campoli knowingly, recklessly, or with gross

negligence made improper statements in the Company's press releases and public filings

concerning the Company's: (i) preorders and delivery of vehicles; (ii) relationships between

Arcimoto and related-party entities; and (iii) safety concerns related to the FUV. Arcimoto paid

defendant Campoli the following compensation as an executive:

                                                         Option
                          Year         Salary            Awards               Total
                          2020        $115,001           $77,755            $192,756
                          2019        $100,000           $39,628            $139,628
                          2018        $100,000           $34,453            $134,453

Defendant Campoli is a citizen of Oregon.

       15.     Defendant Joshua S. Scherer ("Scherer") is Arcimoto's Lead Independent Director

and has been since September 2018. Defendant Scherer is a member of Arcimoto's Audit

Committee and has been since at least April 2019. Defendant Scherer knowingly, in bad faith, or

in conscious disregard for his duties caused or allowed Arcimoto to: (i) mislead the investing

public about the number of preordered vehicles actually delivered to its customers; (ii) conceal

the relationships between Arcimoto and related-party entities that preordered vehicles; and (iii)

conceal safety concerns related to the FUV from customers and investors. Arcimoto paid

defendant Scherer the following compensation as a director:

                             Fiscal        Fees Paid in
                              Year            Stock                      Total
                             2020           $112,997                   $112,997


Page 5 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK             Document 1             Filed 06/30/21   Page 7 of 29




Defendant Scherer is a citizen of New York.

       16.     Defendant Jesse G. Eisler ("Eisler") is an Arcimoto director and has been since

September 2018. Defendant Eisler is a member of Arcimoto's Audit Committee and has been

since at least April 2019. Defendant Eisler knowingly, in bad faith, or in conscious disregard for

his duties caused or allowed Arcimoto to: (i) mislead the investing public about the number of

preordered vehicles actually delivered to its customers; (ii) conceal the relationships between

Arcimoto and related-party entities that preordered vehicles; and (iii) conceal safety concerns

related to the FUV from customers and investors. Arcimoto paid defendant Eisler the following

compensation as a director:

                              Fiscal        Fees Paid in
                               Year            Stock                      Total
                              2020           $112,997                   $112,997

Defendant Eisler is a citizen of Connecticut.

       17.     Defendant Nancy E. Calderon ("Calderon") is an Arcimoto director and has been

since April 2020. Defendant Calderon is Chair and a member of Arcimoto's Audit Committee

and has been since at least April 2020. Defendant Calderon knowingly, in bad faith, or in

conscious disregard for her duties caused or allowed Arcimoto to: (i) mislead the investing

public about the number of preordered vehicles actually delivered to its customers; (ii) conceal

the relationships between Arcimoto and related-party entities that preordered vehicles; and (iii)

conceal safety concerns related to the FUV from customers and investors. Arcimoto paid

defendant Calderon the following compensation as a director:

                              Fiscal        Fees Paid in
                               Year            Stock                      Total
                              2020           $104,068                   $104,068

Defendant Calderon is a citizen of Nevada.


Page 6 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                   STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                           209 S.W. OAK STREET, SUITE 500
                                              PORTLAND, OREGON 97204
                                         TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 8 of 29




       18.     Defendant Jeff Curl ("Curl") was an Arcimoto director from May 2015 to January

2020. Defendant Curl was also Chair of Arcimoto's Audit Committee from at least April 2018 to

at least April 2019, and a member of that committee from at least April 2018 to at least January

2020. Defendant Curl knowingly, in bad faith, or in conscious disregard for his duties caused or

allowed Arcimoto to: (i) mislead the investing public about the number of preordered vehicles

actually delivered to its customers; (ii) conceal the relationships between Arcimoto and related-

party entities that preordered vehicles; and (iii) conceal safety concerns related to the FUV from

customers and investors. Defendant Curl is a citizen of Oregon.

       19.     The defendants identified in ¶¶12-14 are referred to herein as the "Officer

Defendants." The defendants identified in ¶¶12-13, 15-18 are referred to herein as the "Director

Defendants." The defendants identified in ¶¶13, 15-18 are referred to herein as the "Audit

Committee Defendants." Collectively, the defendants identified in ¶¶12-18 are referred to herein

as the "Individual Defendants."

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

       20.     By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and owe Arcimoto and its stockholders fiduciary obligations of care

and loyalty, and were and are required to use their utmost ability to control and manage

Arcimoto in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of Arcimoto and not in furtherance of their

personal interest or benefit.

       21.     To discharge their duties, the officers and directors of Arcimoto were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

Page 7 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 9 of 29




controls of the financial affairs of the Company. By virtue of such duties, the officers and

directors of Arcimoto were required to, among other things:

               (a)    conduct the affairs of the Company in an efficient, business-like manner in

compliance with all applicable laws, rules, and regulations so as to make it possible to provide

the highest quality performance of its business, to avoid wasting the Company's assets, and to

maximize the value of the Company's stock;

               (b)    remain informed as to how Arcimoto conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, make

reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

and make such disclosures as necessary to comply with applicable laws; and

               (c)    exercise good faith to ensure that the Company's communications with the

public and with stockholders were made with due candor in a timely and complete fashion.

       22.     In addition to the duties outlined above, the Individual Defendants are also

required to adhere to the Company's Code of Ethics and Business Conduct (the "Code"), which

the Board adopted in order to:

               (a)     promote honest and ethical conduct, including the ethical handling
       of actual or apparent conflicts of interest;

               (b)     promote full, fair, accurate, timely and understandable disclosure
       in reports and documents that the Company files with, or submits to, the
       Securities and Exchange Commission (the "SEC") and in other public
       communications made by the Company;

               (c)    promote compliance with applicable governmental laws, rules and
       regulations;

              (d)     promote the protection of Company assets, including corporate
       opportunities and confidential information;

               (e)    promote fair dealing practices;

             (f)   deter wrongdoing; and
Page 8 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 10 of 29




               (g)     ensure accountability for adherence to the Code.

       23.     With regard to disclosures, paragraph 5.3 of the Code states:

              Each director, officer and employee who is involved in the Company's
       disclosure process must:

              (a)     be familiar with and comply with the Company's disclosure
       controls and procedures and its internal control over financial reporting; and

               (b)     take all necessary steps to ensure that all filings with the SEC and
       all other public communications about the financial and business condition of the
       Company provide full, fair, accurate, timely and understandable disclosure.

       24.     Concerning fair dealing, paragraph 9 of the Code states:

       Fair Dealing. Each director, officer and employee must deal fairly with the
       Company's customers, suppliers, partners, service providers, competitors,
       employees and anyone else with whom he or she has contact in the course of
       performing his or her job. No director, officer or employee may take unfair
       advantage of anyone through manipulation, concealment, abuse or privileged
       information, misrepresentations of facts or any other unfair dealing practice.

Breaches of Duties

       25.     The conduct of the Individual Defendants complained of herein involves a

knowing and culpable violation of their obligations as officers and directors of Arcimoto, the

absence of good faith on their part, and a reckless disregard for their duties to the Company that

the Individual Defendants were aware of or reckless in not being aware of a risk of serious injury

to the Company these breaches of duty posed.

       26.     The Individual Defendants breached their duty of loyalty by allowing defendants

to cause, or by themselves causing, the Company to (i) mislead the investing public about the

number of preordered vehicles actually delivered to its customers; (ii) conceal the relationships

between Arcimoto and related-party entities that preordered vehicles; and (iii) conceal safety



Page 9 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 11 of 29




concerns related to the FUV from customers and investors, improper practices that wasted the

Company's assets, and caused Arcimoto to incur substantial damage.

       27.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of Arcimoto, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein. The Individual Defendants also failed to prevent

the other Individual Defendants from taking such illegal actions. As a result, and in addition to

the damage the Company has already incurred, Arcimoto has expended, and will continue to

expend, significant sums of money.

Additional Duties of the Audit Committee Defendants

       28.     In addition to these duties, under its Charter in effect since March 31, 2016, the

Audit Committee Defendants, defendants Becker, Scherer, Eisler, Calderon, and Curl, owed

specific duties to Arcimoto to assist the Board in overseeing the accounting and financial

reporting processes of the Company and the audits of the financial statements of the Company.

Moreover the Audit Committee's Charter provides that its members shall be responsible to

"administer the policies and procedures for the review, approval and/or ratification of related-

party transactions involving the Company or any of its subsidiaries."

       29.     Further, pursuant to the Audit Committee Charter, defendants Becker, Scherer,

Eisler, Calderon, and Curl were required to review:

       (A) major issues regarding accounting principles and financial statement
       presentations, including any significant changes in the Company's selection or
       application of accounting principles, and major issues as to the adequacy of the
       Company's internal controls and any special audit steps adopted in light of
       material control deficiencies; (B) analyses prepared by management and/or the
       independent auditor setting forth significant financial reporting issues and
       judgments made in connection with the preparation of the financial statements,
       including analyses of the effects of alternative generally accepted accounting
       principle ("GAAP") methods on the financial statements; (C) the effect of

Page 10 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK           Document 1             Filed 06/30/21   Page 12 of 29




        regulatory and accounting initiatives, as well as off-balance sheet structures, on
        the financial statements of the Company; and (D) the type and presentation of
        information to be included in earnings press releases (paying particular attention
        to any use of "pro forma," or "adjusted" nonGAAP, information), as well as
        review any financial information and earnings guidance provided to analysts and
        rating agencies.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        30.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their common plan or design. In addition to the

wrongful conduct herein alleged as giving rise to primary liability, the Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

        31.     During all times relevant hereto, the Individual Defendants, collectively and

individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

public, including stockholders of Arcimoto, regarding the Individual Defendants' management of

Arcimoto's operation, including the number of preordered vehicles actually delivered to its

customers, and concealment of the relationships between Arcimoto and related-party entities and

safety concerns related to the FUV; and (ii) enhance the Individual Defendants' executive and

directorial positions at Arcimoto and the profits, power, and prestige that the Individual

Defendants enjoyed as a result of holding these positions. In furtherance of this plan, conspiracy,

and course of conduct, the Individual Defendants, collectively and individually, took the actions

set forth herein.

        32.     The purpose and effect of the Individual Defendants' conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the Individual

Defendants' violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust


Page 11 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 13 of 29




enrichment; and to conceal adverse information concerning the number of preordered vehicles

actually delivered to Arcimoto's customers, the relationships between Arcimoto and related-party

entities, and safety concerns related to the FUV.

       33.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company to purposefully or recklessly allow

Arcimoto to issue press releases that misrepresented true facts relating to the Company's business

prospects. Because the actions described herein occurred under the authority of the Board, each

of the Individual Defendants was a direct, necessary, and substantial participant in the

conspiracy, common enterprise, and/or common course of conduct complained of herein.

       34.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each Individual Defendant acted with

knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and furtherance of the

wrongdoing.

             DEFENDANTS MAKE A SERIES OF IMPROPER STATEMENTS

       35.     Incorporated in November 2007 and publicly listed in September 2017, Arcimoto

designs, develops, manufactures, sells, and rents three-wheeled electric vehicles in the United

States. Its flagship product is the FUV, a two-person electric utility vehicle with three wheels.

       36.     Between 2018 and 2020, Arcimoto issued numerous press releases informing the

investing public of its lucrative preorders and business relationships. In all, Arcimoto stated that

the Company had received over 422 preorders for the FUV. However, these announcements

failed to disclose that many of the entities ordering from Arcimoto were related parties that

Page 12 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK             Document 1             Filed 06/30/21   Page 14 of 29




would not follow through with their orders and that design flaws would result in recalls of the

few vehicles the Company actually produced.

        37.     Arcimoto began touting its business relationships and preorders on February 14,

2018, when it issued a press release announcing its partnership with HULA Holdings ("HULA").

In particular, the press release stated:

        Arcimoto, Inc.® (NASDAQ: FUV) – makers of the world's first FUN Utility
        Vehicle® (FUV®) – an affordable, practical, and thrilling pure electric vehicle for
        everyday commuters and fleets, today announced a partnership with HULA
        Holdings to launch EV Oasis, a one-of-a-kind electric vehicle charging,
        education, and rental center in Southern California.

        Expected to open in San Diego, California in the summer of 2018, EV Oasis aims
        to be the quintessential west coast sustainable transportation hub. Planned
        amenities include 10 DC fast changers and 24 Level 2 AC connections,
        educational kiosks, a local organic coffee shop, and an electric vehicle rental
        center featuring the Arcimoto FUV. HULA Holdings has placed a deposit for 100
        all-electric Arcimoto FUVs as part of their rental operation.

        38.     On June 3, 2019, Arcimoto issued a press release announcing the Company's

agreement with GoCar Tours. In particular, the press release stated:

        Arcimoto, Inc.®, (NASDAQ: FUV) makers of the Fun Utility Vehicle® (FUV®),
        Rapid Responder™, and Deliverator™ – affordable, practical, and joyful pure
        electric vehicles for everyday commuters and fleets – announced today that it will
        develop a next-gen fleet of FUV's with GoCar Tours for GPS-guided tours of San
        Francisco.

        An initial order of 40 FUVs will be outfitted with GoCar's patented CoCar
        Network technology, which allows users to explore the city on their own schedule
        at their own pace. The GoCar's mobile tour guide, the world's first GPS-guided
        tour, will give directions, crack jokes, recommend restaurants, and tell the
        legendary stories that bring San Francisco to life.

        39.     On June 19, 2019, Arcimoto announced it would be collaborating with Sol Mar

Vida "to deploy the first international fleet of pure electric FUVs to Costa Rica starting this

year." In particular, the press release stated:


Page 13 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                    STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                            209 S.W. OAK STREET, SUITE 500
                                               PORTLAND, OREGON 97204
                                          TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 15 of 29




       Over the span of three years, Arcimoto and Sol Mar Vida plan to deploy 100
       FUVs to be used as tourist rentals in Guanacaste province. Users will be able to
       rent the FUV directly at beachside hotels from Tamarindo to Playa Hermosa, a
       stunning stretch of white-sand beaches and world-class surf breaks known as the
       Gold Coast of Costa Rica."

       40.     On October 2, 2019, Arcimoto issued a press release announcing that its first

rental franchisee will open in the Florida Keys and be operated by Key West-based franchisee R-

KEY-MOTO, LLC ("R-KEY-MOTO"). In particular, the press release stated:

       "We think Key West will be an amazing home for our first rental franchise and
       pilot of our rental franchise model," said Arcimoto founder and president Mark
       Frohmayer. "We are very excited to partner with the R-KEY-MOTO team,
       combining their local market expertise and resources with Arcimoto's ultra-
       efficient and very fun vehicles."

       Located at the Stock Island Marina Village, the new FUV Hub location will house
       21 FUVs to be used as rental vehicles for tourists and cruise ship passengers to
       explore Key West, one of the most popular tourist destinations in the world. In
       addition, the FUV Hub will share vehicles with the A&B Marina Complex and
       the Perry Hotel Key West. Guests will be able to rent FUVs directly from the
       concierge and explore Stock Island and Key West.

                                            *          *         *

       The Florida Keys will be the first Arcimoto rental franchise, and the fourth FUV
       rental location, with partnerships previously announced with Hula Multimodal in
       San Diego and Encinitas, Calif., as well as with GoCar Tours in San Francisco.
       In the Arcimoto franchise model, rental franchises will utilize Arcimoto's one-of-
       a-kind tourism experience and unforgettable joyride.
       41.     On October 30, 2019, Arcimoto issued a press release announcing its distribution

agreement with New Zealand-based EV Distributors "to deliver a minimum of 160 Arcimoto

vehicles over the next four years." Arcimoto noted that it had "made its first international

vehicle shipment, and three FUVs are now bound for Auckland, scheduled to arrive in

November."

       42.     On March 10, 2020, Arcimoto issued a joint press release with the Eugene

Springfield Fire Department announcing that it had "begun the first pilot program for testing the

Page 14 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 16 of 29




Rapid Responder™, a pure electric three-wheeled vehicle designed for first responders to more

quickly and efficiently reach emergencies at a fraction of the economic and environmental costs

of traditional diesel-powered vehicles."

       43.     On July 22, 2020, Arcimoto announced a pilot program with Wahlburgers, a

casual dining burger restaurant, to test "the Deliverator, Arcimoto's ultra-efficient three-wheeled

electric vehicle designed for local and last-mile delivery." The press release continued: "The

pilot program is anticipated to begin this August at the newest Wahlburgers location coming to

the boardwalk of the world-renowned Historic Key West Seaport from the restaurant brand

founded by Chef Paul Wahlberg along with brothers Donnie and Mark."

       44.     On November 19, 2020, Arcimoto issued a press release announcing its first

municipal pilot program with the City of Orlando. The press release stated that "over the course

of the 90-day pilot program" Orlando "will test Arcimoto vehicles across six city department

continuing Mayor Buddy Dyer's efforts to transform Orlando into one of the most

environmentally-friendly, economically and socially vibrant communities in the nation."

                                   THE TRUTH EMERGES

       45.     The truth behind the Company's business prospects and Individual Defendants'

wrongdoing began to emerge on March 23, 2021, when Bonitas Research LLC published the

Bonitas Report revealing that Arcimoto had misled the investing public with regard to its

preorders and number of vehicles actually delivered. Although Arcimoto had claimed 422

preorders for the FUV, it had actually only delivered nineteen vehicles.

       46.     The Bonitas Report also disclosed that that Arcimoto had "concealed safety

concerns from customers and investors." Specifically, the Bonitas Report stated:



Page 15 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 17 of 29




       On November 18, 2020, Arcimoto filed a total production recall notice with the
       United States Government's federal agency, the National Highway Traffic Safety
       Administration [("NHTSA")] (https://www.nhtsa.gov/), due to safety issues with
       the electronic drivers in the vehicles which can "lead to unexpected battery
       shutdown and immediate loss of traction power."

                                            *          *         *

       Instead of notifying customers and investors of the bad news, the next day on
       November 19, 2020 Arcimoto management promoted a 90-day trial with the City
       of Orlando's first responder units.

       In March 2021 we spoke with sales representatives at both Arcimoto KeyWest
       and GoCar Tours and confirmed that neither customer had been notified of
       Arcimoto's November 2020 product safety recall.

       Arcimoto's November 2020 recall was preceded by two other recalls in March &
       May 2020 due to non-compliant brake hoses and improper traction-power harness
       that can lead to, among other things, "risk of fire, and loss of traction-power."

       47.     In fact, according to the NHTSA website, between 2017 and 2021, Arcimoto has

issued forty-four recall notices for the FUV. Notwithstanding, Arcimoto's most recent Annual

Report on Form 10-K (the "2020 Form 10-K"), filed with the SEC on March 31, 2021, simply

states: "The Company has had various recalls for issues that have been discovered, which have

been partially completed. All proper protocols have been followed for reporting these recalls to

NHTSA and to our customers in a timely manner." Considering the number of recalls and the

number of vehicles those recalls have affected, this is a vague statement that fails to inform

stockholders of the truth regarding safety concerns of Arcimoto's vehicles.

       48.     Most recently, in April 2021, Arcimoto issued a recall notice for all 2019 through

2021 FUV, Deliverator, Rapid Responder, and Roadster models due to a firmware problem that

could lead to an unexpected battery shutdown. The recall effects 252 vehicles100% of all

vehicles released by Arcimoto.



Page 16 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 18 of 29




       49.     The Bonitas Report also revealed that R-KEY-MOTOArcimoto's largest

customeris an undisclosed related party owned by insider FOD Capital, LLC ("FOD Capital").

As of July 2020, FOD Capital was Arcimoto's third largest stockholder. The Bonitas Report

went on to state:

       While Founder Mark Frohnmayer boasted in the 1Q'20 Earnings Call that R-Key-
       Moto was "almost up to their full plan of 20 vehicles", Arcimoto never disclosed
       any related party revenues from FOD Capital, which at US$ 20,000 per vehicle
       would amount up to US$ 420,000, or 29% of Arcimoto's total product revenue in
       4Q'19 and 1Q'20.

       R-Key-Moto's 2020 Annual Report lists Michael Raymond and Matthew Strunk
       as Managers, who are respectively the Managing Director and Director of
       Accounting and Finance of FOD Capital.

       In addition, R-Key-Moto shares the same registered address as FOD Capital.

                                            *          *         *

       In 3Q'20, Arcimoto promoted a pilot program for its Deliverator vehicle with
       Wahlburgers Key West, whipping up investors' hope for a nation-wide deal with
       the Mark Wahlberg restaurant chain.

       Arcimoto once again failed to disclose that Wahlburgers Key West is actually
       operated as a franchise location by Wahlkey, LLC ("Wahlkey"), which is owned
       by undisclosed related party shareholder FOD Capital.

       50.     Arcimoto's 2020 Form 10-K, establishes that FOD Capital is heavily invested in

Arcimoto. On December 27, 2018, Arcimoto issued to FOD Capital 500,000 shares of common

stock at $3 per share, a warrant to purchase up to 942,857 shares of common stock at $3.50 per

share, and a senior secured note in the principal amount of $3 million due on December 27,

2019. In addition to this subscription agreement, there exists an Intellectual Property Security

Agreement dated December 27, 2018, a Collateral Assignment of Lease dated December 27,

2018, and a Convertible Promissory Note dated September 12, 2019, in favor of FOD Capital.



Page 17 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK           Document 1             Filed 06/30/21   Page 19 of 29




       51.     The Bonitas Report also revealed issues related to Arcimoto's alleged partnership

with HULA. Specifically, at the time of Arcimoto's announcement of HULA's 100-unit

preorder, HULA's owner was an FUV stockholder, making it another transaction with an

undisclosed stockholder. In particular, the Bonitas Report continued:


       FUV updated investors on October 30, 2018 that it planned to open and operate
       the Hula Facility with Hula at a 4,491 square-foot facility at 630 Tenth Avenue,
       San Diego.

       Hula's official Youtube channel contained two videos published in 1Q'19 that
       showcased Arcimoto's FUV vehicles in a retail rental location in East Village,
       downtown San Diego, CA.

       Arcimoto Founder Mark Frohmayer claimed on Arcimoto's 3Q'19 earnings call
       that the Hula Facility would open in 1Q'20. Arcimoto's SEC filings Arcimoto
       reported that it had co-leased the Hula Facility whereby Hula would pay 65% of
       the rent for the Hula Facility.

       Arcimoto's 2019 10-K filed on April 14, 2020 disclosed that Hula had yet to make
       the promised rental payments.

       On November 10, 2020, Hula uploaded a new video from a different warehouse
       in National City that was full of Ayro 311 vehicles from Arcimoto's direct
       competitor.

       52.     As a result of these disclosures, Arcimoto's stock plunged more than 16% over

two days, or $2.72 per share, on March 24, 2021, to close at $14.05 per share compared to its

closing on March 22, 2021 of $16.77 per share, erasing over $97 million in market capitalization

in two days.

                   REASONS THE STATEMENTS WERE IMPROPER

       53.     The statements referenced above were each improper when made because they

failed to disclose and misrepresented the following material, adverse facts, which the Individual

Defendants knew, consciously disregarded, or were reckless in not knowing:

             (a)   that the Company's preorders of FUVs were fabricated or never
Page 18 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                 STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                         209 S.W. OAK STREET, SUITE 500
                                            PORTLAND, OREGON 97204
                                       TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK              Document 1             Filed 06/30/21   Page 20 of 29




completed, with only nineteen units delivered;

               (b)       that the Company failed to disclose to customers that nearly 100% of the

vehicles delivered were under safety recall;

               (c)       that the Company's largest customer, R-KEY-MOTO, was an undisclosed

related party owned by insider FOD Capital;

               (d)       that the Company's partnership with HULA was an undisclosed related-

party transaction; and

               (e)       as a result of the foregoing, the representations concerning Arcimoto's

preorders and partnerships were improper.

                                   DAMAGES TO ARCIMOTO

       54.     As a result of the Individual Defendants' improprieties, Arcimoto disseminated

improper, public statements concerning preorders for its vehicles and failed to disclose material

information about the vehicles' safety issues and related-party business relationships. These

improper statements have devastated Arcimoto's credibility as reflected by the Company's almost

$97 million, or over 16%, market capitalization loss.

       55.     Arcimoto's performance issues also damaged its reputation within the business

community and in the capital markets. In addition to price, Arcimoto's current and potential

customers consider a company's ability to deliver on the terms of its contracts and provide a safe

product for use. Businesses are less likely to award contracts to companies that are unable to

deliver safe products for which it contracted. Arcimoto's ability to raise equity capital or debt on

favorable terms in the future is now impaired. In addition, the Company stands to incur higher

marginal costs of capital and debt because the improper statements and misleading projections



Page 19 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                    STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                            209 S.W. OAK STREET, SUITE 500
                                               PORTLAND, OREGON 97204
                                          TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 21 of 29




disseminated by the Individual Defendants have materially increased the perceived risks of

investing in and lending money to the Company.

       56.     Further, as a direct and proximate result of the Individual Defendants' actions,

Arcimoto has expended, and will continue to expend, significant sums of money. Such

expenditures include, but are not limited to:

               (a)     costs incurred from defending and paying any settlement in the class

actions for violations of federal securities laws;

               (b)     costs incurred from addressing the safety issues in the FUV and other

vehicles, including the recall; and

               (c)     costs incurred from compensation and benefits paid to the defendants who

have breached their duties to Arcimoto.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       57.     Plaintiff brings this action derivatively in the right and for the benefit of Arcimoto

to redress injuries suffered, and to be suffered, by Arcimoto as a direct result of breaches of

fiduciary duty, waste of corporate assets, and unjust enrichment, as well as the aiding and

abetting thereof, by the Individual Defendants. Arcimoto is named as a nominal defendant solely

in a derivative capacity. This is not a collusive action to confer jurisdiction on this Court that it

would not otherwise have.

       58.     Plaintiff will adequately and fairly represent the interests of Arcimoto in

enforcing and prosecuting its rights.

       59.     Plaintiff was a stockholder of Arcimoto at the time of the wrongdoing complained

of, has continuously been a stockholder since that time, and is a current Arcimoto stockholder.



Page 20 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                   STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                           209 S.W. OAK STREET, SUITE 500
                                              PORTLAND, OREGON 97204
                                         TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 22 of 29




       60.     The current Board of Arcimoto consists of the following six individuals:

defendants Frohnmayer, Becker, Scherer, Eisler, and Calderon and nondefendant Galileo A.

Russell. Plaintiff has not made any demand on the present Board to institute this action because

such a demand would be a futile, wasteful, and useless act, as set forth below.

Demand Is Excused Because Defendants Frohnmayer, Becker, Scherer, Eisler, and
Calderon Face a Substantial Likelihood of Liability for Their Misconduct

       61.     As alleged above, defendants Frohnmayer, Becker, Scherer, Eisler, and Calderon

breached their fiduciary duties of loyalty by making improper statements in the Company's press

releases and SEC filings to conceal adverse information concerning the number of preordered

vehicles actually delivered to Arcimoto's customers, the relationships between Arcimoto and

related-party entities, and safety concerns related to the FUV.

       62.     The Company's primary product is the FUV. Accordingly, defendants

Frohnmayer, Becker, Scherer, Eisler, and Calderon are presumed to know about the Company's

primary customers, large sales orders, as well as Arcimoto's large stockholders. Thus, they knew

the nature of the related-party deals that the Company failed to disclose to the investing market.

Further, as the Company's primary product, defendants Frohnmayer, Becker, Scherer, Eisler, and

Calderon necessarily knew about the safety of the FUV. Further, they would know about the

safety recalls of the FUV. Yet, they let the Company continue to sell its unsafe product and

failed to tell the market about the massive recall.

       63.     Defendants Becker, Scherer, Eisler, and Calderon, as members of the Audit

Committee, reviewed and approved the improper statements and earnings guidance. The Audit

Committee's Charter provides that it is responsible for compliance with accounting, legal, and

regulatory requirements. Thus, the Audit Committee Defendants were responsible for


Page 21 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                   STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                           209 S.W. OAK STREET, SUITE 500
                                              PORTLAND, OREGON 97204
                                         TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21    Page 23 of 29




knowingly or recklessly allowing the improper statements related to the Company's earnings

guidance and financial and disclosure controls. Moreover, the Audit Committee Defendants

reviewed and approved the improper press releases made to the public. Despite their knowledge

or reckless disregard, the Audit Committee Defendants caused these improper statements.

Accordingly, the Audit Committee Defendants breached their fiduciary duty of loyalty because

they participated in the wrongdoing described herein. Thus, defendants Becker, Scherer, Eisler,

and Calderon face a substantial likelihood of liability for their breach of fiduciary duties so any

demand upon them is futile.

       64.      The principal professional occupation of defendant Frohnmayer is his

employment with Arcimoto, pursuant to which he has received and continues to receive

substantial monetary compensation and other benefits as alleged above. Accordingly, defendant

Frohnmayer lacks independence from defendants Becker, Scherer, Eisler, and Calderon due to

his interest in maintaining his executive positions at Arcimoto. This lack of independence

renders defendant Frohnmayer incapable of impartially considering a demand to commence and

vigorously prosecute this action. Arcimoto paid defendant Frohnmayer the following

compensation:

                                              Stock              All Other
                  Year       Salary          Awards            Compensation        Total
                  2020      $97,708         $355,946                 -           $453,654
                  2019      $36,468             -                $19,376          $55,844
                  2018      $59,584             -                    -            $59,584

Accordingly, defendant Frohnmayer is incapable of impartially considering a demand to

commence and vigorously prosecute this action because he has an interest in maintaining his

principal occupation and the substantial compensation he receives in connection with that

occupation. Demand is futile as to defendant Frohnmayer.

Page 22 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK            Document 1            Filed 06/30/21         Page 24 of 29




       65.     The principal professional occupation of defendant Becker is his employment

with Arcimoto, pursuant to which he has received and continues to receive substantial monetary

compensation and other benefits as alleged above. Accordingly, defendant Becker lacks

independence from defendants Frohnmayer, Scherer, Eisler, and Calderon due to his interest in

maintaining his executive position at Arcimoto. This lack of independence renders defendant

Becker incapable of impartially considering a demand to commence and vigorously prosecute

this action. Arcimoto paid defendant Becker the following compensation:

                                                         Option
                          Year       Salary              Awards               Total
                          2020      $152,149                -               $152,149
                          2019      $135,000             $37,308            $172,308
                          2018      $135,000             $34,453            $169,453


Accordingly, defendant Becker is incapable of impartially considering a demand to commence

and vigorously prosecute this action because he has an interest in maintaining his principal

occupation and the substantial compensation he receives in connection with that occupation.

Demand is futile as to defendant Becker.

                                                COUNT I

               Against the Individual Defendants for Breach of Fiduciary Duty

       66.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       67.     The Individual Defendants owed and owe Arcimoto fiduciary obligations. By

reason of their fiduciary relationships, the Individual Defendants owed and owe Arcimoto the

highest obligation of loyalty and care.

       68.     The Individual Defendants and each of them, violated and breached their

fiduciary duties.

Page 23 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK            Document 1             Filed 06/30/21   Page 25 of 29




       69.     The Officer Defendants either knew, were reckless, or were grossly negligent in

disregarding the illegal activity of such substantial magnitude and duration. The Officer

Defendants either knew, were reckless, or were grossly negligent in not knowing: (i) the

Company's preorders of FUVs were fabricated or never completed, with only nineteen units

delivered; (ii) the Company failed to disclose to customers that nearly 100% of the vehicles

delivered were under safety recall; (iii) the Company's largest customer, R-KEY-MOTO, was an

undisclosed related party owned by insider FOD Capital; and (iv) the Company's partnership

with HULA was an undisclosed related-party transaction. Accordingly, the Officer Defendants

breached their duty of care and loyalty to the Company.

       70.     The Director Defendants, as directors of the Company, owed Arcimoto the

highest duty of loyalty. These defendants breached their duty of loyalty by recklessly permitting

the improper misstatements concerning Arcimoto's business prospects. The Director Defendants

knew or were reckless in not knowing that: (i) the Company's preorders of FUVs were fabricated

or never completed, with only nineteen units delivered; (ii) the Company failed to disclose to

customers that nearly 100% of the vehicles delivered were under safety recall; (iii) the

Company's largest customer, R-KEY-MOTO, was an undisclosed related party owned by insider

FOD Capital; and (iv) the Company's partnership with HULA was an undisclosed related-party

transaction. Accordingly, these defendants breached their duty of loyalty to the Company.

       71.     The Audit Committee Defendants breached their fiduciary duty of loyalty by

approving the statements described herein which were made during their tenure on the Audit

Committee, which they knew or were reckless in not knowing contained improper statements

and omissions. The Audit Committee Defendants completely and utterly failed in their duty of



Page 24 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK           Document 1             Filed 06/30/21   Page 26 of 29




oversight, and failed in their duty to appropriately review financial results, as required by the

Audit Committee Charter in effect at the time.

       72.     As a direct and proximate result of the Individual Defendants' breaches of their

fiduciary obligations, Arcimoto has sustained significant damages, as alleged herein. As a result

of the misconduct alleged herein, these defendants are liable to the Company.

       73.     Plaintiff, on behalf of Arcimoto, has no adequate remedy at law.

                                               COUNT II

               Against the Individual Defendants for Waste of Corporate Assets

       74.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       75.     As a result of the breaching their fiduciary duties and causing Arcimoto to make

improper statements regarding its business prospects, the Individual Defendants have caused

Arcimoto to waste its assets by paying improper compensation and bonuses to certain of its

executive officers and directors that breached their fiduciary duty.

       76.     As a result of the waste of corporate assets, the Individual Defendants are liable to

the Company.

       77.     Plaintiff, on behalf of Arcimoto, has no adequate remedy at law.

                                              COUNT III

                  Against the Individual Defendants for Unjust Enrichment

       78.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       79.     By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of Arcimoto. The Individual Defendants were

Page 25 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:21-cv-00982-MK           Document 1             Filed 06/30/21   Page 27 of 29




unjustly enriched as a result of the compensation and director remuneration they received while

breaching fiduciary duties owed to Arcimoto.

       80.     Plaintiff, as a stockholder and representative of Arcimoto, seeks restitution from

these defendants, and each of them, and seeks an order of this Court disgorging all benefits, and

other compensation obtained by these defendants, and each of them, from their wrongful conduct

and fiduciary breaches.

       81.     Plaintiff, on behalf of Arcimoto, has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff, on behalf of Arcimoto, demands judgment as follows:

       A.      Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants' breaches of fiduciary duties,

waste of corporate assets, and unjust enrichment;

       B.      Directing Arcimoto to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect

Arcimoto and its stockholders from a repeat of the damaging events described herein, including,

but not limited to, putting forward for stockholder vote, resolutions for amendments to the

Company's Bylaws or Articles of Incorporation and taking such other action as may be necessary

to place before stockholders for a vote of the following corporate governance policies:

               1.     a proposal to strengthen the Company's controls over financial reporting;

               2.     a proposal to strengthen Arcimoto's oversight of its disclosure

procedures;




Page 26 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                 STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                         209 S.W. OAK STREET, SUITE 500
                                            PORTLAND, OREGON 97204
                                       TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:21-cv-00982-MK           Document 1             Filed 06/30/21   Page 28 of 29




               3.      a proposal to strengthen the Board's supervision of operations and

develop and implement procedures for greater stockholder input into the policies and guidelines

of the Board; and

               4.      a provision to permit the stockholders of Arcimoto to nominate at least

three candidates for election to the Board;

       C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or

their other assets so as to assure that plaintiff on behalf of Arcimoto has an effective remedy;

       D.      Awarding to Arcimoto restitution from defendants, and each of them, and

ordering disgorgement of all benefits and other compensation obtained by the defendants;

       E.      Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff demands a trial by jury.

Dated: June 30, 2021                              STOLL STOLL BERNE LOKTING &
                                                  SHLACHTER P.C.

                                                  By: s/Cody Berne
                                                      Timothy S. DeJong, OSB No. 940662
                                                      Cody Berne, OSB No. 142797

                                                  209 SW Oak Street, Suite 500
                                                  Portland, OR 97204
                                                  Telephone: (503) 227-1600
                                                  Facsimile: (503) 227-6840
                                                  Email:       tdejong@stollberne.com
                                                               cberne@stollberne.com


Page 27 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
      Case 6:21-cv-00982-MK     Document 1             Filed 06/30/21   Page 29 of 29



                                         -And-

                                         Brian J. Robbins, pro hac vice app. forthcoming
                                         Stephen J. Oddo, pro hac vice app. forthcoming
                                         Eric M. Carrino, pro hac vice app. forthcoming
                                         ROBBINS LLP
                                         5040 Shoreham Place
                                         San Diego, CA 92122
                                         Telephone: (619) 525-3990
                                         Facsimile: (619) 525-3991
                                         Email: brobbins@robbinsllp.com
                                                soddo@robbinsllp.com
                                                ecarrino@robbinsllp.com

                                         Attorneys for Plaintiff




Page 28 – VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                         STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                 209 S.W. OAK STREET, SUITE 500
                                    PORTLAND, OREGON 97204
                               TEL. (503) 227-1600 FAX (503) 227-6840
